718 S.E.2d 391 (2011)
In the Matter of the ESTATE OF Ervin Guy REEDER, Deceased.
No. 352P11.
Supreme Court of North Carolina.
November 9, 2011.
Daniel Bullard, Gibsonville, for Reeder, Stephen L.
Charles N. Stedman, Burlington, for Reeder, Constance Elaine Hammer.

ORDER
Upon consideration of the petition filed on the 19th of August 2011 by Petitioner in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."